Order unanimously affirmed with costs. Memorandum: Plaintiffs commenced this action to recover damages for injuries allegedly sustained by Sally J. Liddell (plaintiff) as the result of a venipuncture performed by defendant Louanne Apel, a phlebotomist employed by defendant Slocum-Dickson Medical Group, P. C. (Slocum-Dickson). Supreme Court properly granted defendants’ motion for partial summary judgment dismissing the fourth cause of action, alleging that Slocum-Dickson was negligent in hiring and supervising Apel. Because Apel was acting within the scope of her employment when plaintiff was injured, Slocum-Dickson is liable for any damages caused by Apel’s alleged negligence under the doctrine of respondeat superior, and “no claim may proceed against the employer for negligent hiring” or supervision (Karoon v New York City Tr. Auth., 241 AD2d 323, 324; see, Eifert v Bush, 27 AD2d 950, 951, affd 22 NY2d 681; Weinberg v Guttman Breast & Diagnostic Inst., 254 AD2d 213). (Appeal from Order of Supreme Court, Oneida County, Grow, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Green, Hayes and Hurlbutt, JJ.